Citation Nr: 1037664	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  10-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for a left knee disorder, to 
include as secondary to a left ankle disorder.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954.   He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he suffers a current left ankle 
disorder due to an injury sustained in service.  He further 
contends that he has a current disorder of the left knee that is 
associated with the left ankle disorder.  Therefore, he argues 
that service connection is warranted for a left ankle disorder 
and a left knee disorder.

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that the Veteran's service records indicate that 
he was awarded the Combat Infantryman Badge, which denotes combat 
experience.  Therefore, the Veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza 
v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not 
create a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only "considerably 
lighten[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Applying § 1154(b), the Board finds that the Veteran's 
description of his in-service fall and injury to the left ankle 
is consistent with the circumstances of combat.  Therefore, the 
Board finds the Veteran's claim of sustaining a left ankle injury 
while in combat is sufficient proof that such injury occurred.

The Veteran was afforded a VA examination in September 2009 with 
respect to these claims, but the Board determines that the 
opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The examiner stated that, based on his review of medical 
records, medical literature, and clinical experience, it is 
unclear what injury occurred in service.  Therefore, he indicated 
that he could not resolve the question of etiology of the left 
ankle disorder without resorting to speculation.    Thus, the 
examiner did not provide an opinion.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123-24 (2007).   Further, the Board observes that 
the examiner does not appear to have contemplated the injury to 
the left ankle as described by the Veteran, which is warranted 
due to application of 38 U.S.C.A. § 1154(b).   Accordingly, the 
Board determines that another VA examination is necessary.

The United States Court of Appeals for Veterans Claims has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
As the outcome of the Veteran's left knee disorder claim is 
impacted by the outcome of the left ankle disorder claim, the 
claims are considered to be inextricably intertwined.  
Consequently, the claim of entitlement to service connection for 
a left knee disorder must be remanded to the AOJ in accordance 
with Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA orthopedic 
examination in order to ascertain the 
existence and etiology of any left ankle 
and left knee disorders.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.   Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

a. Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that a left 
ankle disorder, if diagnosed, is 
causally or etiologically related to 
the in-service injury as described by 
the Veteran or is otherwise directly 
related to his military service?

b. Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that a left 
knee disorder, if diagnosed, is 
causally or etiologically related to 
the Veteran's military service or is 
proximately due to or been 
chronically worsened by a left ankle 
disorder?

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
July 2010 statement of the case.  If any 
claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

